I114th CONGRESS2d SessionH. R. 6411IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Pallone introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to clarify that fill material cannot be comprised of waste. 
1.Short TitleThis Act may be cited as the Clean Water Protection Act. 2.Definition of Fill MaterialSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the following:

(27)Fill materialThe term fill material means any pollutant which replaces portions of the waters of the United States with dry land or which changes the bottom elevation of a water body for any purpose. The term does not include any pollutant discharged into the water primarily to dispose of waste.. 